In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-14-00102-CV


                           IN THE INTEREST OF A.G.R., A CHILD

                         On Appeal from the County Court at Law No. 1
                                     Randall County, Texas
                 Trial Court No. 10069L1, Honorable Jack M. Graham, Presiding

                                         August 28, 2014

                                MEMORANDUM OPINION
                     Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, R.R.,1 appeals an order terminating his parental relationship with

A.G.R., his infant daughter. R.R.’s appointed counsel has filed a brief in conformity with

Anders v. California rendering her professional opinion that any issue that could be

raised on appeal is frivolous and without legal merit. See 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). R.R.’s counsel avers that she has zealously reviewed the

record in this matter and can find no arguable points of appeal. Counsel has filed a

motion to withdraw and provided R.R. with a copy of the brief. Further, counsel has

advised R.R. that he has the right to file a pro se response to the Anders brief. The
       1
         To protect the parent’s and child’s privacy, we refer to them by initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West 2012); TEX. R. APP. P. 9.8(b).
Court has likewise advised R.R. of this right. Additionally, R.R.’s counsel has certified

that she has provided appellant with a copy of the record to use in preparation of a pro

se response. See Kelly v. State, No. PD-0702-13, 2014 Tex. Crim. App. LEXIS 911

(Tex. Crim. App. June 25, 2014). R.R. has not favored the Court with a response.


       This Court has long held that an appointed attorney in a termination case might

discharge her professional duty to her client by filing a brief in conformity with the

Anders process. See In re A.W.T., 61 S.W.3d 87, 88-89 (Tex .App.—Amarillo 2001, no

pet.). Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex.

Dep’t of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS

2162, at *1, (Tex. App.—Austin March 24, 2011, no pet.) (mem. op.); In re L.K.H, No.

11-10-00080-CV, 2011 Tex. App. LEXIS 1706, at *2-4, (Tex. App—Eastland March 10,

2011, no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 849-50 (Tex. App.—Dallas 2009,

pet. denied); In re D.E.S., 135 S.W.3d 326, 326-27 (Tex. App.—Houston [14th Dist.]

2004, no pet.).


       We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We, therefore, grant counsel’s motion to withdraw. We remind counsel that R.R.

has the right to file a pro se petition for review with the Texas Supreme Court. Finally,

having found no arguable points of appeal requiring reversal, we affirm the judgment of

the trial court.


                                                      Mackey K. Hancock
                                                           Justice




                                           2